DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 10/24/2022, Applicant, on 11/22/2022, amended Claims 1, 19, and 20 and cancelled Claim 6.  Claims 1-5, 7-11, 19-20, and 24-25 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant argues that the claims cannot be performed practically in the mind because they recite use of machine learning, and a computer with memory and a processor implementing the machine learning module. Examiner disagrees as first, as per the updated rejection below, the Claims are directed at multiple different abstract ideas, that of a Mental Process and Organizing Human Activity (Ranking Applicants for job opportunities and placement). These are squarely abstract, as a human can learn to rank people based on their needs or desires (i.e. knowing an applicant is homeless and needs a job) and the claims are not integrated practically as the additional elements are highly generalized and there is no improvement to them, either individually or in combination, nor any technology or technological process. This is utilization of current technologies, such as a computer, processor, and machine learning, to perform the abstract limitations of the claims, Applying It similar to Alice, with no inventive concept. 
Applicant asserts that the claims are patent-eligible because they recite an improvement in computer technology, such as the functioning of a thermal control system, and that the system resolves issues by streamlining the listing procedures and eliminating the need for multiple applications, and keeping applicant’s information up to date on multiple databases which reduces the likelihood of a family being removed from a waiting list. Examiner disagrees as there is no improvement to the computer, processor, any additional element alone or in combination, or any technology or technological process, as the claim limitations merely utilize current technologies such as system with the processor to perform the abstract limitations of the claim. This is Applying it, similar to that of Alice, and the claims are not practically integrated nor significantly more. Any purported improvement would be contained wholly within the abstraction and again there is no inventive concept as any improvement here would be part of the abstraction.
Applicant asserts that there is an improvement in listing procedures and thus the claims recite significantly more. Examiner disagrees as improving a list is part of the abstraction, not a technology or technological process, and thus this could not be significantly more. 
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-5, 7-11, 19-20, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 is directed to the limitations that receiving data from the plurality of databases for an applicant to be placed on one or more waiting lists with one or more requirements (Collecting Stored Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity); creating a user profile associated with the one or more waiting lists based on the received data; receiving updates to the user profile from the applicant (Analyzing Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity); determining an applicant ranking on the one or more waiting lists based on a match between the user profile and the one or more requirements (Analyzing Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity); monitoring at least one of a need or a desire of the applicant based on periodic activity of the applicant on the one or more waiting lists; monitoring periodic changes to the one or more requirements (Analyzing Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity); and dynamically updating the applicant ranking on the one or more waiting lists based on the monitored at least one of the need, the desire, or the activity of the applicant and the changes to the one or more requirements (Analyzing/Storing Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity); and synchronizing the updated one or more waiting lists (Transmitting/Storing Information, a judgment, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity), automatically applying, using the machine learning model, the applicant to a first opportunity when the first opportunity is available (Analyzing and Transmitting the Analyzed Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity); use the machine learning model to learn the at least one of the need, the desire, or the activity of the applicant by tracking the applicant's activity and communications  (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity); and automatically match, using the machine learning model, the applicant to a second opportunity that is similar to the first opportunity and that comprises similar requirements as the one or more requirements, wherein the match is performed based on machine learning analytics learned from the at least one of the need, the desire, or the activity of the applicant (Analyzing and Transmitting the Analyzed Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for Managing Human Beings, i.e. ranking applicants; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting an apparatus, processor, memory with computer code, and a plurality of databases, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for Managing Human Behavior, i.e. Managing Applicant Opportunities and ranking of applicants.  For example, determining an applicant ranking on the one or more waiting lists based on a match encompasses what an HR officer would do with list of applicants, ranking them, in order to make a decision, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation, evaluation, and judgment.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Activity, i.e. ranking applicants, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The apparatus, processor, memory, and databases are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmission steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0062] As illustrated in the example of FIGs. 4(a) and 4(b), apparatuses 10, 20 may include or be coupled to processors 12, 22 for processing information and executing instructions or operations. Processors 12, 22 may be any type of general or specific purpose processor. In fact, processors 12, 22 may include one or more of general-purpose computers,”

	Which states that any generic-purpose computer with a processor and memorycan be used, such as any personal computer, smart phone, tablet, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the databases, apparatus, etc., nor the receiving, storing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 19 contain the identified abstract ideas, additionally dynamically updating the applicant ranking using a machine learning model, with the additional element of a machine learning model which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. 
Claims 2-5, 7-11, and 24-25 contain the identified abstract ideas, further narrowing them, with no new additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-5, 7-11, 19-20, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 
The closest prior art of record are Greystoke (U.S. Publication No. 2015/019,9754), Yeung (U.S. Publication No. 2020/040,2013), and Jersin (U.S. Publication No. 2019/019,7180). Greystoke, an intelligent property rental system, teaches use of rental and renter profiles, which uses a list of available properties for the renters to search, and scoring of both the renters and the rentals through a ranking, and use of personas which are saved information in databases, as well as use of machine learning with these personas to monitor changes to requirements such as those by both the rentals and the renters, updating of the rankings based on the personas, and a need/desire of the applicant, but it does not explicitly state use of a waiting list of the applicant, but rather a list of the rentals and their requirements. Yeung, a system and method for predicting successful outcome, teaches use of profiles of candidates through the use of machine learning models which are used to rank and order the candidates, but it does not explicitly teach the waiting list of applicants awaiting rentals. Jersin, a system and method for using feedback to create and modify candidate stream, also teaches member profiles which utilize machine learning to place candidates in tasks through rankings which are then updated based on positive and negative feed back, but again does not teach the use of a candidate waiting list to achieve these results. None of the above prior art explicitly teaches the specific combination of utilizing placed applicants on a waiting list, and updating of the rankings of those waiting lists, in the specific manner that is claimed and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-11, 19-20, and 24-25 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20200402013 A1
Yeung; Man N. et al.
PREDICTING SUCCESSFUL OUTCOMES
US 20190197180 A1
Jersin; John Robert et al.
USING FEEDBACK TO CREATE AND MODIFY CANDIDATE STREAMS
US 20150199754 A1
Greystoke; Alexander et al.
Intelligent Property Rental System
US 20190197487 A1
Jersin; John Robert et al.
AUTOMATED MESSAGE GENERATION FOR HIRING SEARCHES
US 20100198834 A1
Petras; Gregory J. et al.
System for Creating and Maintaining a Database of Information Utilizing User Options
US 20220293107 A1
Leaman; Ian et al.
MULTI-SERVICE BUSINESS PLATFORM SYSTEM HAVING CONVERSATION INTELLIGENCE SYSTEMS AND METHODS


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/29/2022